ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                 )
                                                )
    American Systems Corporation                )      ASBCA No. 59946
                                                )
    Under Contract No. N62583-08-D-O 136        )

    APPEARANCES FOR THE APPELLANT:                     Joseph G. Billings, Esq.
                                                       Katherine B. Hill, Esq.
                                                        Miles & Stockbridge P.C.
                                                        Baltimore, MD

    APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                        Navy Chief Trial Attorney
                                                       Robyn L. Hamady, Esq.
                                                       Anthony K. Hicks, Esq.
                                                        Trial Attorneys
                                                       Matthew S. Hawkins, Esq.
                                                        Senior Trial Attorney

                                   ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: 14 July 2016


                                                    ·~
                                                    /~~
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59946, Appeal of American Systems
    Corporation, rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services


I                                                    Board of Contract Appeals